Citation Nr: 0032465	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active duty from October 1942 until March 
1946.

The instant appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for nonservice-
connected pension benefits.

The veteran claims that he should be granted pension benefits 
due to his non-service connected disabilities.  The veteran 
has numerous health complaints, however, he has not been 
granted a VA examination.  The duty to assist may include 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Wilson (Lawrence) v. Derwinski, 2 Vet. App. 16, 21 (1991); 
and Parker v. Derwinski, 1 Vet. App. 522, 526 (1991).  The 
Board finds that a medical examination is desirable for the 
proper adjudication of his claim.

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule a VA medical 
examination to determine the extent of 
all the veteran's disabilities for 
purposes of disability pension benefits.  
All tests deemed to be necessary to 
determine the severity of each disability 
should be performed and all clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
appellant, the examiner should provide a 
comprehensive report.

2.  The RO should complete any other 
notice or development action it deems 
necessary in accordance with the 
pertinent provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should then (1) evaluate 
and assign a rating for each of the 
appellant's current disabilities, and (2) 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes, to include whether 
further referral for extraschedular 
consideration is warranted.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




